Citation Nr: 1629235	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for post-traumatic stress disorder in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1970 to April 1973. He received the National Defense Service Medal, Army Commendation Medal, Vietnam Service Medal with two Bronze Service Stars and the Republic of Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 50 percent rating effective February 26, 2008. 

Thereafter, in an August 2010 rating decision, the RO granted a temporary 100 percent rating for PTSD effective January 6, 2010. Beginning March 1, 2010, the previously assigned 50 percent rating was continued. Accordingly, the Board will consider whether a rating in excess of 50 percent is warranted for the entire initial period on appeal, except for the period of a temporary rating of 100 percent from January 6, 2010 to February 28, 2010. 

In August 2015, this claim was remanded for further development. 


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation.  

 
CONCLUSION OF LAW

The criteria for an increased initial disability rating in excess of 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Initial Rating - PTSD  

The Veteran seeks entitlement to an increased initial disability rating in excess of 50 percent for PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased initial disability rating in excess of 50 percent for any period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from February 26, 2008 under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran was first afforded a VA PTSD examination in October 2008. He reported that he avoids watching war movies about Vietnam. He avoids crowded places and feels unsafe in crowded situations. He does not trust easily and feels distant from most people. He is hyper vigilant and shows an exaggerated startle response to loud noises. He exhibited normal speech patterns and thought processes. His insight and judgment were deemed fair and he was oriented to time, place and situation. He had a GAF score of 50. 

In January 2010, the Veteran reported for an intake consultation with the VA PTSD program with appropriate appearance, eye contact and cooperation. His speech was at a regular rate and rhythm. He had a depressed mood with a mildly dysphoric affect. His thought process was linear and goal-oriented and he denied suicidal or homicidal ideation. He had limited insight and judgment. He communicated that he has a tendency to isolate himself and a history of angry outbursts. He had a GAF score of 50. 

In August 2010, the Veteran reported at a walk-in session that his previous admission into a PTSD program was not helpful. He indicated that he was so angry for a period of time that he was having thoughts of killing himself and his landlord. He noted that he does not feel that way anymore because he does not want to go to jail and he is upset with himself for having these thoughts and was therefore seeking help. He reported he has never attempted suicide or been violent toward others. 

The Veteran reported being hyper vigilant and not sleeping well because he has to get up and check around the house. He indicated that he has anger control problems and does not like to be around people. He enjoys living in a house with no neighbors and isolates himself more and more as the years go by. 

He maintained fairly good eye contact and psychomotor activity with a cooperative demeanor. His speech was clear in both rate and volume. He had a goal-oriented thought process and his cognition and memory were grossly intact. He showed fair judgment and insight. 

Following a review of the claims file, including the evidence discussed in detail above, the Board finds that the Veteran's PTSD does not warrant an increased disability rating in excess of 50 percent for any period on appeal.  The Veteran's primary symptoms of PTSD include sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation, which have not resulted in occupational and social impairment with deficiencies in most areas.  

The Board is mindful that its primary consideration is the Veteran's symptoms, and most importantly, how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d 112.  Moreover, the symptoms listed in the rating criteria are simply examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The Board acknowledges that the Veteran has displayed some symptoms listed in the rating criteria for a higher percentage rating, including the August 2010 statement of a brief homicidal and suicidal ideation. The Board notes, however, that the Veteran indicated he ceased those thoughts and there is no further evidence in the record to indicate that this was a pattern of thought and behavior.  While the Veteran has displayed irritability, there is no evidence that this has resulted in periods of violence.  He has not displayed disorientation, obsessional rituals, panic attacks, impaired intellectual functioning, or impaired judgment.  His thought processes were goal directed, logical, and coherent, and he has not displayed evidence of a thought disorder or psychosis.  In short, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence of occupational and social impairment, with deficiencies in most areas, to warrant an increased disability rating in excess of 50 percent for any period on appeal.  

During the period on appeal, the Veteran has been evaluated as having a GAF score of 50.  As discussed above, a GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 and 60 reflects moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See Carpenter, 8 Vet. App. at 242-44.  

Regarding GAF score being within the range for serious symptoms, the Board reiterates that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, while the Board acknowledges the GAF score assigned may be reflective of serious symptoms or serious impairment, the Board stresses that such scores do not automatically equate to any particular percentage in the Rating Schedule.  

The Board stresses that it has not simply dismissed the assigned GAF score as inconsistent, or substituted its own medical judgment for the medical opinions of the providing examiners.  See Colvin v Derwinski 1 Vet App 171 172 (1991).     

Therefore, to the extent it could be argued that the GAF scores assigned in the range of 41-50, mandate an increased disability rating, the Board finds that this is not the case.  Importantly, the Veteran has not displayed serious impairment in both occupational and social functioning.  The evidence discussed above shows that his most serious and consistently reported symptom was chronic sleep impairment with nightmares, social isolation and hypervigilance. He also has one reported brief period of suicidal and homicidal ideation that resolved quickly.   

In sum, while the evidence shows occupational and social impairment with reduced reliability and productivity, it does not suggest that his PTSD symptoms are of such severity to warrant an increased disability rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not more closely approximate the level of severity required for a disability rating in excess of 50 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, and some social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim for PTSD in April 2008, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's PTSD claim on appeal.     

Regarding the duty to assist, the RO has obtained and associated the following evidence with the claims file:  service treatment records and VA treatment records.

Additionally, VA provided an examination in October 2008. This claim was remanded in August 2015 for an additional VA examination. However, the Veteran did not show up to a scheduled October 2015 or February 2016 examination. The Veteran indicated that he got his dates mixed up for the October 2015 examination. There is no indication, however, of good cause shown for missing the subsequent February 2016 examination. Based on this, the Board adjudicated the Veteran's claim without a further examination based on the fact that it took every effort to provide an additional examination for the Veteran. 

The Board complied with the directives of the August 2015 remand. 



ORDER

An increased initial disability rating in excess of 50 percent for PTSD is denied for the entire period on appeal.  


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


